COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ROGER LIVERMAN,                              §               No. 08-13-00089-CV

                      Appellant,              §                 Appeal from the

 v.                                           §               112th District Court

 KATHERYN PAYNE-HALL AND                      §             of Upton County, Texas
 JOSEPH HALL,
                                              §            (TC# 11-05-U4182-OTH)
                      Appellees.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the reply brief until November 6, 2014. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that the Hon. Matthew J. Kita, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before November 6, 2014.

       IT IS SO ORDERED this 28th day of October, 2014.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.